Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 11, 18, 21, and 31
Weinstein teaches a CATV system having a CATV tap device located on various points along the distribution cable. The system having multiple diplexers, at least three or more diplexers, diplexers having a high pass node, low pass node, common node, arranged where diplexers feed multiple output ports, Fig.6. System also includes multiple multiport splitters that held to split and route the signal. Diplexers, using high and low pass filters are used to pass high frequency and low frequency signals in a particular direction.
Markley teaches customer premises equipment includes electronic equipment such as set to boxes, cable modems, embedded multimedia terminal adapters (eMTAs).
Preschutti teaches a home communication system having multiple diplexers, and multiple output ports, connected together in particular configuration(s), Figs.1&3. Where one of the output ports is an 8 port splitter. High pass nodes of diplexers are used to communicate in-home high frequency signals between video hub and local television(s)/display device(s). Low pass nodes of the diplexers allow for low frequency signals to pass into the home network, served by the CATV input.


Claim(s) 1, 11, 18, 21, and 31 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON K LIN/Primary Examiner, Art Unit 2425